Citation Nr: 1748875	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-49 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right elbow disability.

3. Entitlement to service connection for an upper back disability.

4. Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1982 to June 1986 and February 1987 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned at a hearing in April 2016.

In August 2016, the Board remanded the claims for further development. The issues have now been returned to the Board for further appellate review. 

The issues of entitlement to service connection for upper and lower back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no nexus between any in-service injury or disease and the Veteran's current right shoulder disability.

2. There is no nexus between any in-service injury or disease and the Veteran's right elbow disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

2. The criteria for service connection for a right elbow disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Shoulder

The Veteran contends that he has a current right shoulder disability as the result of hyper-extending his shoulder in service. See April 2016 Hearing Transcript.

A service acquaintance has written a statement supporting the Veteran's duties could have led to a hyperextension injury, but does not report any specific injury.

The Veteran's service treatment records do not show treatment for a shoulder disability.  Periodic examinations and reports of medical history do not mention a shoulder disability.  It does not appear that the Veteran underwent a service separation examination.

In a December 2015 letter, a private chiropractor, T.G.D. stated that he had treated the Veteran from 2002 through 2007. He noted that the Veteran had weakness with subsequent pain in the right shoulder with only minimal physical demand. He further noted that these complaints were ongoing and progressive, and historically linked to service related injuries sustained while on active duty in the U.S. Navy.

At his hearing, the Veteran noted the in-service right shoulder injury occurred when he slipped on a tread in an emergency escape hatch and he began to fall, but held on by his arm. He stated that he began receiving treatment for his shoulder shortly after service and had continued to receive treatment every four to six weeks. 

The Veteran's spouse testified that she had been aware of his shoulder problem since they had first met shortly after service, roughly in 1995.

VA treatment records document complaints of bilateral shoulder pain beginning in approximately 2015.

In October 2016, the Veteran was afforded a VA examination. The examiner diagnosed bilateral shoulder impingement syndrome. The examiner opined that the Veteran's left shoulder disability was less likely than not incurred in, or caused by, an in-service injury, event or illness. 

The examiner reasoned that although the Veteran reported a right shoulder injury, he had the same level of impingement syndrome in both shoulders and that since service he had been working in heating and air conditioning.  The examiner added that it was at least as likely as not related to the Veteran's overuse of his upper extremities with the type of work he had been doing since service. The examiner further noted that while T.G.D. opined the shoulder condition was related to service, he did not provide any rationale for this opinion and there was no indication that T.G.D. reviewed the Veteran's service treatment records.

Although the examiner misstated the standard of proof for finding a relationship between the claimed disability and the Veteran's employment, he ultimately used the correct standard in concluding that it was less likely than not that the current right shoulder disability was related to service.  The examiner's opinion is adequate because it relied on an accurate history that considered the Veteran's reports; was definitive and supported by a rationale.  It is highly probative on the question at hand. The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has testified that the shoulder disability resulted from an in-service hyperextension injury; that he received treatment in service and shortly thereafter. The Veteran is competent to report these experiences. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His spouse has provided testimony that supports an onset of the disability near the time of service and a service acquaintance has provided additional information regarding the circumstances of the Veteran's service, while not supporting the reported injury.

They are competent to report the in-service injuries; and treatment; and his symptoms.  They have not; however, clearly reported a continuity of symptoms dating from the in-service injury.  The Veteran's testimony suggest that he did not immediately seek treatment after returning from service and seems to have coincided with his employment in heating and air conditioning.  The service treatment records also weigh against finding continuity inasmuch as pertinent complaints were not reported on the periodic examinations, although they did report a number of other disabilities and injuries.  

The Veteran indicated at his hearing that he began receiving post service treatment from various chiropractors; but the statement from the chiropractor indicated that he treated the Veteran only from 2002 to 2007 and that the Veteran was reported that the Veteran was referred to another chiropractor.  The Veteran indicated; however, that the second chiropractor had provided the treatment shortly after service.

It would require medical expertise to be able to say that right shoulder impingement syndrome were the result of the reported in-service injury. There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of his right shoulder impingement syndrome or express an opinion regarding the causation. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right shoulder disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


Right Elbow

The Veteran contends he incurred a right elbow disability as a result of the rigors of his duties while aboard ships in the Navy, he has not reported a specific injury.

The Veteran's wife reported in a statement submitted at his hearing that the Veteran had sought treatment outside for his disabilities, including the elbow.  The Veteran testified that he generally received treatment for the elbow in conjunction with the shoulder.

The Veteran's chiropractor reported a current elbow disability; although he did not provide a diagnosis.

In October 2016, the Veteran was afforded a VA examination for his right elbow. During the examination, it was noted that he had a medical history of right elbow symptoms, including pain and popping; however, the examiner noted that there was insufficient clinical evidence to support a diagnosis of a right elbow disability.

The examiner did note the Veteran's complaints, but relied on the normal X-ray findings.

The evidence is in at least equipoise on the question of whether the Veteran has a current elbow disability.  

Nonetheless the October 2016 VA examiner opined that bilateral elbow limited range of motion with extension was at least as likely as not due to overuse of the upper extremities with the type of work he had been doing since separation from service and less likely than not related to service.

Much of the discussion with regard to the right shoulder disability is applicable to the elbow disability.  The service treatment records contain no reports of elbow injury or symptoms, but the Veteran has provided competent evidence in this regard.  He has not reported a clear-cut continuity of symptoms and chiropractor's report suggest treatment that began well after service.  The weight of the evidence is against finding a link between the current elbow disability and service.



ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right elbow disability is denied.



REMAND

In regard to the upper back, the Veteran's service treatment records show an August 1986 Report of Medical History that indicated a neck fracture. A July 1992 note showed localized pain to the upper right back. While VA examiners have not diagnosed an upper back disability, the most recent VA treatment records include a November 2016 letter from the October 2016 VA examiner notifying the Veteran his neck X-rays showed signs of mild arthritis.

In regard to the lower back, the Veteran's service treatment records show that he was diagnosed with an acute lumbar strain in June 1983 and again in December 1987. A follow up note in December 1987 showed this strain was resolving. March 1987 and January 1992 notes show he was seen for complaints of low back pain. His January 7, 1994 separation physical documented he had problems with recurrent low back pain, but did not have any signs of sciatica or any neurological symptoms. Furthermore, the October 2016 VA examination reflects a diagnosis of spondylolisthesis L5 on S1 and degenerative disc disease L5-S1.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board also notes that a medical examination report must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). In this regard, an addendum medical opinion is needed for the upper and lower back disability. 

With regard to the upper back, the October 2016 VA medical opinion is inadequate because the examiner concluded that there was insufficient medical evidence to diagnose an upper back disability. However, a November 2016 letter from the October 2016 VA examiner documented mild arthritis in the Veteran's neck. The examiner failed to address the findings of the X-ray report which showed mild arthritis in the Veteran's neck. As such, the opinion is inadequate, and an addendum opinion must be obtained.

With regard to the lower back, the October 2016 VA medical opinion is inadequate because the examiner concluded that the Veteran's current low back condition was less likely as not related to an in-service injury, reasoning that there was no evidence of treatment until eight years after service. The examiner failed to provide the necessary foundation for such a conclusion, namely the medical rationale for concluding that the Veteran would have sought contemporaneous treatment. This opinion also fails to take into account the Veteran's report of treatment sought for his back condition immediately following service. The supporting rationale implicitly rejects any possible etiology based upon an absence of contemporaneous treatment. As the examiner failed to provide a clear conclusion supported by a reasoned rationale, a remand is necessary for an addendum opinion addressing the noted deficiencies.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who issued the October 2016 VA opinion as to the currently diagnosed low back and the upper back disabilities. The electronic claims file must be made available to the examiner for review. If the October 2016 VA examiner is not available, seek an opinion from another appropriate examiner. The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined.

The examiner is requested to clarify his opinion that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness by explaining his rationale regarding the lack of "medical records that show an ongoing complaint or concern about a low back condition until 2013" and other documents that show he began treatment in "2002, eight years after separating from service." Specifically, the examiner is requested to provide the necessary foundation to support such a conclusion.

Additionally, the examiner should his opinion that there is insufficient clinical evidence to diagnosis an upper back disability given the November 2016 letter which documented mild neck arthritis and provide reasons for rejecting this report, if an upper back disability is still not found.

After a review of the claims file, the examiner should provide an opinion as to whether any current back disability is at least as likely as not (50 percent or greater likelihood) caused or aggravated by an injury in service.

If unable to provide the requested opinion without resorting to speculation, the examiner should specify, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided. 

If the examiner is unavailable, another examiner should be asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the currently diagnosed back disability was incurred in or aggravated by service. In doing so, the examiner must address the Veteran's service treatment records which show that he was diagnosed with an acute lumbar strain in June 1983 and again in December 1987, a follow up note in December 1987 that showed this strain was resolving, March 1987 and January 1992 notes that show he was seen for complaints of upper and lower back pain, and his January 7, 1994 separation physical that documented he had problems with recurrent low back pain, but did not have any signs of sciatica or any neurological symptoms. The examiner must also consider the Veteran's lay statements regarding the progression of his back disability. The need for a new examination is left to the discretion of the examiner.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board is otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


